995 So.2d 992 (2008)
James Leon JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2934.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
James Leon Johnson, Immokalee, pro se.
No appearance required for appellee.
PER CURIAM.
James Leon Johnson appeals the denial of his rule 3.800(a) motion to correct illegal sentence, complaining that his life sentence as a habitual felony offender, the maximum habitual sentence allowed for his offense, was illegal because his sentencing transcript reflects that the sentencing judge was under the misimpression that once he decided to impose a habitual sentence, the habitualization statute mandated the imposition of that maximum sentence. We disagree with the trial court's conclusion that the transcript refuted the allegation; however, we conclude that this is not a ground that properly could be raised in a rule 3.800(a) motion, filed long after the time for filing a rule 3.850 motion has expired. See generally Wright v. State, 911 So.2d 81 (Fla.2005); New v. State, 807 So.2d 52 (Fla.2001). For that reason, we affirm.
POLEN, STEVENSON and GROSS, JJ., concur.